Per Curiam.

The Court are of opinion that the plea in bar is bad, and that the judgment declared on, cannot thus be impeached collaterally, by plea- The judgment declared on, is a domestic judgment, of a court of common law jurisdiction, to which a writ of error lies, to reverse the judgment, if erroneous. But until reversed it must be taken to be conclusive.
A different rule may prevail in regard to decrees and adjudications oi inferior courts, not proceeding according to the course of the common law. If they exceed their jurisdiction, or proceed contrary to law, the proceeding is void, and this may be shown by plea ; but the principal reason is, because no writ of error lies to reverse such judgment. Smith v. Rice 11 Mass. R. 514.